 

 

 

 

 

 

Exhibit 10.66

IDACORP, Inc. and/or Idaho Power Executive Officers
with Amended and Restated Change in Control Agreements Chart
(As of March 31, 2010)

Name

Title

Date of Agreement

J. LaMont Keen

President and Chief Executive Officer, IDACORP and Idaho Power

12/29/08

Darrel T. Anderson

Executive Vice President – Administrative Services and Chief Financial Officer,
IDACORP and Idaho Power

12/23/08

Daniel B. Minor

Executive Vice President – Operations, Idaho Power

12/30/08

Rex Blackburn

Senior Vice President and General Counsel, IDACORP and Idaho Power

4/1/09

Lisa A. Grow

Senior Vice President – Power Supply, Idaho Power

12/12/08

Steven R. Keen

Vice President and Treasurer, IDACORP and Idaho Power

12/30/08

Dennis C. Gribble

Vice President and Chief Information Officer, IDACORP and Idaho Power

12/11/08

Lori D. Smith

Vice President – Corporate Planning and Chief Risk Officer, IDACORP and Idaho
Power

12/31/08

Luci K. McDonald

Vice President – Human Resources, IDACORP and Idaho Power

12/20/08

Naomi Shankel

Vice President – Audit and

Compliance, IDACORP and Idaho Power

12/9/08

Jeffrey L. Malmen

Vice President – Public Affairs, IDACORP and Idaho Power

12/10/08

John R. Gale

Vice President – Regulatory Affairs, Idaho Power

12/12/08

Warren Kline

Vice President – Customer Operations, Idaho Power

12/15/08

Patrick A. Harrington

Corporate Secretary, IDACORP and Idaho Power

12/9/08

N. Vern Porter*

Vice President – Delivery Engineering and Operations, Idaho Power

03/18/10

 

                                                           

*  Change in control agreement does not include 13th month trigger or tax
gross-up provisions.

--------------------------------------------------------------------------------

 

 